EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in phone conversation with Julie Skoge on January 21, 2021.

The application has been amended as follows: 
In the Claims:
1.	(Currently Amended) A computer-implemented system for allocating items to containers, the system comprising:
a processor; and
	a memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to:
receive an order at a first time, the order including one or more of a plurality of different items, the order being allocated to a node of a retail supply chain for fulfillment;
select an initial delivery mode including a carrier selection, a type of carrier service selection, and a container selection, wherein selecting the initial delivery mode includes:
retrieve item attribute data for the one or more of the plurality of different items from one or more item attribute information sources that are remote from the system and accessible using a first application programming interface, the item attribute data including volumes of the one or more of the plurality of different items;

calculate a first volume of space required to contain the one or more of the plurality of different items based on the volumes of the one or more of the plurality of different items and a set of business rules specific to the node and defining compatibility of items and containers;
calculate a second volume of space available in the one or more containers based on the interior dimensions of the one or more containers;
determine which of the one or more of the plurality of different items to place into the one or more containers based on the first and second volumes and the set of business rules; 
display the initial delivery mode on a user interface; 
receive an order preparation confirmation at a second time subsequent to the first time and prior to generating a ship label and manifest, the order preparation confirmation indicating the one or more items of the order to be shipped have been gathered;
in response to receiving the order preparation confirmation and prior to generating the ship label and manifest, re-evaluate the initial delivery mode including determining a change in the carrier selection or in the type of carrier service selection and select a final delivery mode based on the determined change, the final delivery mode including a final container selection and a final determination of which of the one or more of the plurality of different items to place into the final container selection based on the first and second volumes and the set of business rules;
display the final delivery mode on the user interface;
generate the ship label and manifest based on the final delivery mode; and
a robot configured to receive the container selection and to use the container selection to retrieve an appropriate container to package the one or more items in the order.

2.	(Previously Presented) The computer-implemented system of claim 1, wherein the determination displayed on the user interface includes a display of visual representations of the one or more of the plurality of different items determined to be placed into the one or more of the plurality of different containers.

3.	(Canceled)

4.	(Previously Presented) The computer-implemented system of claim 1, wherein the node is a particular retail facility.

5.	(Canceled) 

6.	(Canceled)

7.	(Previously Presented) The computer-implemented system of claim 1, wherein the system uses a second application programming interface to facilitate communication with one or more consumers.

8.	(Previously Presented) The computer-implemented system of claim 1, wherein the user interface is further configured to display a diagram illustrating how to place at least a portion of the one or more of the plurality of different items in each container of the one or more of the plurality of different containers.

9.	(Previously Presented) The computer-implemented system of claim 1, wherein the instructions that, when executed by the processor, further cause the system to determine an 

10.	(Currently Amended) A computer-implemented method of maximizing an amount of items that are stored in a container, the method comprising:
receiving an order at a first time, the order including a plurality of items, the order being allocated to a node of a retail supply chain for fulfillment;
selecting an initial delivery mode including a carrier selection, a type of carrier service selection, and a container selection, wherein selecting the initial delivery mode includes:
obtaining, from a locally stored cache comprising container attribute data for a plurality of different containers specific to the node, container attributes for a container, the container being compatible with a carrier and a type of carrier service, and the container attributes including interior dimensions of the container;
	determining an available volume of the container;
	retrieving item attributes for the plurality of items from a remote item attribute information source that is accessible using an application programming interface, the item attributes comprising dimensions of the items;
	determining optimal selection of one or more of the plurality of items to fill the available volume of the container; 
	outputting the initial delivery mode to a graphical user interface (GUI); 
receiving an order preparation confirmation at a second time subsequent to the first time and prior to generating a ship label and manifest, the order preparation confirmation indicating the items of the order have been gathered; 
in response to receiving the order preparation confirmation and prior to generating the ship label and manifest, re-evaluating the initial delivery mode including determining a change in the carrier selection or in the type of carrier service selection and selecting a final delivery mode based on the determined change, the final delivery mode including a final container selection and a final optimal selection of one or more of the plurality of items to fill the available volume of the final container selection;

generating the ship label and manifest based on the final delivery mode; and
sending the container selection to a robot that is configured to use the container selection to retrieve an appropriate container to package the one or more items in the order.


11.	(Previously Presented) The method of claim 10, wherein the container is a picking cart.

12.	(Original) The method of claim 10, wherein the container is a temperature-controlled storage container or a climate-controlled storage container.

13.	(Original) The method of claim 10, wherein the container attributes further comprise maximum weight that the container can hold.

14.	(Original) The method of claim 10, wherein the item attributes further comprise item weight, packaging requirements, and fragility of items.

15.	(Currently Amended) A computer-implemented method of minimizing an amount and expense of packaging for one or more items in a retail order, the method comprising:
receiving an order at a first time, the order including one or more items, the order being allocated to a node of a retail supply chain for fulfillment;
selecting an initial delivery mode including a carrier selection, a type of carrier service selection, and a container selection, wherein selecting the initial delivery mode includes:
obtaining item attributes for the one or more items from a remote item attribute information source that is accessible using an application programming interface, the item attributes comprising weight, dimensions, and packaging requirements of the items;
	calculating, based on the item attributes, a minimum volume required to contain the one or more items and a total weight of the one or more items;

	determining at least one container from the one or more of the plurality of containers that will contain the minimum volume and total weight of the one or more items and meet the packaging requirements of the one or more items;
	outputting the at least one container to a graphical user interface (GUI);
receiving an order preparation confirmation at a second time subsequent to the first time and prior to generating a ship label and manifest, the order preparation confirmation indicating the items of the order have been gathered; 
in response to receiving the order preparation confirmation, re-evaluating the initial delivery mode including determining a change in the carrier selection or in the type of carrier service selection and selecting a final delivery mode based on the determined change, the final delivery mode including a final container selection;  
outputting the final delivery mode to the GUI; 
generating the ship label and manifest based on the final delivery mode; and
sending the container selection to a robot configured to use the container selection to retrieve an appropriate container to package the one or more items in the order.

16.	(Previously Presented) The computer-implemented method of claim 15, further comprising:
	displaying a diagram on the GUI indicating how to place the one or more items into the at least one container.

17.	(Previously Presented) The computer-implemented method of claim 15, wherein the determining comprises calculating shipping costs for packaging the one or more items into the one or more of the plurality of containers.

18.	(Previously Presented) The computer-implemented method of claim 17, wherein the determining further comprises ascertaining whether to split the one or more items of the order into two or more containers.

19.	(Original) The computer-implemented method of claim 17, wherein the determining further comprises ascertaining whether the one or more items can be packaged into bags instead of boxes.

20.	(Currently Amended)  One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the one or more computing devices to perform a method of arranging a set of items into one or more containers, the method comprising:
	receiving at a first time, shipment details associated with an order that include item identifiers for items of the order, the order having been allocated to a node of a retail supply chain for fulfillment;
selecting an initial delivery mode including a carrier selection, a type of carrier service selection, and a container selection, wherein selecting the initial delivery mode includes:
	fetching, from one or more remote item attribute information sources using a first application programming interface, item attribute information for the items represented by the item identifiers, the item attribute information comprising weights, dimensions, and packaging requirements of the items;
	fetching, from a locally stored cache comprising container attribute data for a plurality of containers specific to the node, container attribute information for available containers of the plurality of containers that are compatible with the carrier selection and the type of carrier service selection, the container attribute information including weight capacity, volume capacity, and container type of the available containers;

	mapping the stack sequence to the shipment details;
communicate the stack sequence through a second application programming interface to one or more consumers; and
in response to receiving an order preparation confirmation at a second time subsequent to the first time and prior to generating a ship label and manifest, re-evaluating the initial delivery mode including determining a change in the carrier selection or in the type of carrier service selection and selecting a final deliver mode based on the determined change, the final delivery mode including a final container selection and a final stack sequence generated to minimize empty space within the final container selection; 
generating the ship label and manifest based on the final delivery mode; and
sending the container selection to a robot configured to use the container selection to retrieve an appropriate container to package the one or more items in the order.

21.	(Original) The one or more non-transitory computer-readable media of claim 20, wherein the method further comprises saving the stack sequence in a database for cuboid combination.

22.	(Canceled)

23.	(Canceled) 

24.	(Canceled)

25.	(Canceled) 

26.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are directed to eligible subject matter for controlling a robot to perform container selection, and novel/non-obvious for the specific order and process for updating a delivery mode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tian (U.S. Pub. No. 2016/0125352) teaches optimizing package sizes for shipping a set of items.
Yates (U.S. Pub. No. 2008/0133305) teaches determining shipping materials required for shipping a set of items.
Stecke, et al. (“Production and Transportation Integration for a Make-to-Order Manufacturing Company with a Commit-to-Delivery Business Mode, Manufacturing & Service Operations Management”) teaches updating shipping speed after picking and prior to shipping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/Primary Examiner, Art Unit 3628